                   Case 3:20-cv-05539-RSL Document 46
                                                   47 Filed 09/29/20
                                                            09/30/20 Page 1 of 3
                                                                               2




 1                                                                   The Honorable Robert S. Lasnik

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   STARR INDEMNITY & LIABILITY
     COMPANY,
10                                                        No. 3:20-cv-5539-RBL
                                         Plaintiff,
11                                                        JOINT STIPULATION AND ORDER TO
              v.                                          MODIFY THE BRIEFING SCHEDULE
12                                                        FOR STARR INDEMNITY &
     POINT RUSTON, LLC; MICHAEL COHEN;                    LIABILITY COMPANY’S MOTION
13   JULIE MCBRIDE; LOREN COHEN;                          FOR SUMMARY JUDGMENT AND
     HOLLAND COHEN; MC RUSTON LLC;                        SETTING BRIEFING SCHEDULE FOR
14   M&J REAL ESTATE INVESTMENT, LLC;                     RUSTON DEFENDANTS’ CROSS-
     MCBRIDE COHEN MANAGEMENT                             MOTION FOR SUMMARY JUDGMENT
15   GROUP, LLC; ABERNETHY ROAD GROUP,
     LLC; MCBRIDE-COHEN CONSTRUCTION
16   PAYROLL SERVICES, LLC; CENTURY
     TACOMA BUILDING, LLC; CENTURY
17   CONDOMINIUMS, LLC; POINT RUSTON
     THEATRE, LLC; POINT RUSTON PHASE II,
18   LLC; POINT RUSTON PHASE III, LLC; PR
     RETAIL, LLC; JLW POINT RUSTON
19   INVESTMENTS, LLC,

20                                    Defendants.

21

22            Pursuant to Local Civil Rules 7(d)(1), (j) and (k) and 10(g), the undersigned parties

23   respectfully request that the Court extend the deadlines pertinent to Starr Indemnity & Liability

24   Company’s Motion for Summary Judgment (Dkt. No. 43), which is currently noted for

25   consideration on October 9, 2020 and set the deadlines for the filing of the Point Ruston

26   Defendants’ Cross-Motion for Summary Judgment to be noted for October 23, 2020 as follows:

     JOINT STIPULATION AND ORDER TO MODIFY THE                               FOSTER GARVEY PC
     BRIEFING SCHEDULE FOR STARR INDEMNITY & LIABILITY                    1111 THIRD AVENUE, SUITE 3000
     COMPANY’S MSJ AND SETTING BRIEFING SCHEDULE FOR                    SEATTLE, WASHINGTON 98101-3292
     RUSTON DEFENDANTS’ CMSJ - 1                                      PHONE (206) 447-4400 FAX (206) 447-9700
     Case No. 3:20-cv-5539-RBL
     FG:54008727.1
                 Case 3:20-cv-05539-RSL Document 46
                                                 47 Filed 09/29/20
                                                          09/30/20 Page 2 of 3
                                                                             2




 1            Ruston Defendants’ Cross-Motion:            October 1, 2020
              Responses to Motion and Cross-Motion:       October 19, 2020
 2            Replies and Noted Dates:                    October 23, 2020
 3            Good cause exists for extending and setting the briefing schedules, e.g., to avoid over-
 4   lapping briefing schedules and different noting dates.
 5            DATED this 29th day of September, 2020.
 6   /s/ Jonathan Toren                            s/ Jason R. Donovan
     William F. Knowles, WSBA #17212               Jason R. Donovan, WSBA #40994
 7   Jonathan Toren, WSBA #46896                   FOSTER GARVEY PC
     COZEN O’CONNOR                                1111 Third Avenue, Suite 3000
 8   999 Third Avenue, Suite 1900                  Seattle, Washington 98101-3292
     Seattle, WA 98104                             Telephone: (206) 447-4400
 9   Telephone: (206) 340-1000                     Facsimile: (206) 447-9700
     Facsimile: (206) 621-8783                     Email: j.donovan@foster.com
10   Email: wknowles@cozen.com
     Email: jtoren@cozen.com                       Attorneys for Defendants Point Ruston LLC,
11                                                 Michael Cohen, Julie McBride, Loren Cohen,
     Attorneys for Plaintiff Starr Indemnity &     Holland Cohen, MC Ruston LLC, M&J Real
12   Liability Company                             Estate Investment, LLC, McBride Cohen
                                                   Management Group, LLC, Abernethy Road Group,
13                                                 LLC, McBride-Cohen Construction Payroll
                                                   Services, LLC, Century Tacoma Building, LLC,
14                                                 Century Condominiums, LLC, Point Ruston
                                                   Theatre, LLC, Point Ruston Phase II, LLC, Point
15                                                 Ruston Phase III, LLC, AND PR Retail, LLC
16                                               ORDER
17            It is so ORDERED.
18                        30th day of
              Dated this _______                  September                                   , 2020.
19

20

21
                                                  The
                                                   h Honorablebl Robert
                                                                    b S. Lasnik  ik
22                                                United States District Court Judge
23

24

25

26

     JOINT STIPULATION AND ORDER TO MODIFY THE                                FOSTER GARVEY PC
     BRIEFING SCHEDULE FOR STARR INDEMNITY & LIABILITY                     1111 THIRD AVENUE, SUITE 3000
     COMPANY’S MSJ AND SETTING BRIEFING SCHEDULE FOR                     SEATTLE, WASHINGTON 98101-3292
     RUSTON DEFENDANTS’ CMSJ - 2                                       PHONE (206) 447-4400 FAX (206) 447-9700
     Case No. 3:20-cv-5539-RBL
     FG:54008727.1
